Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to Applicant’s amendments/remarks received on November 12, 2021.
3.	Claims 1-20 are pending.
4.	 Claims 1, 9-10 and 18-19 have been amended.
Allowable Subject Matter
5.	Claims 1-20 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: 
	Claim 1 has been found allowable because the cited prior art of record fails to teach or reasonable suggests the features of:
	“determining, by the decoder, a motion vector predictor of the current image block based on the location of the target adjacent image block and the target motion vector precision, wherein the determining, by the decoder, the motion vector predictor of the current image block based on the location of the target adjacent image block and the target motion vector precision comprises: obtaining a first adjacent image block from a plurality of adjacent image blocks of the current image block based on a preset sorting sequence of the plurality of adjacent image blocks, and the first adjacent image block is an image block that has a motion vector among the plurality of adjacent image blocks in response to the target motion vector precision failing to be a second preset precision”, along with all the other limitations(Please see Final-rejection dated 8/20/2021).

	Dependent claim 2-9, 11-18 and 20 are allowed by virtue of their dependency to the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA J PICON-FELICIANO whose telephone number is (571)272-5252. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571 272 7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/Ana Picon-Feliciano/Examiner, Art Unit 2482                                                                                                                                                                                                        

/CHRISTOPHER S KELLEY/Supervisory Patent Examiner, Art Unit 2482